MINER, J.
Here we review the trial court’s denial of appellant’s petition for a writ of habeas corpus testing what the trial judge describes as an “informal policy” regarding the refusal by some first appearance magistrates in Leon County to modify a “bail” amount endorsed by another judge on an arrest warrant without the consent of that judge.
Although the issue is moot with respect to the appellant, we address the matter because it involves an unwritten policy or practice that the trial court describes as one that “obviously changes from time to time depending on the judges involved.”
The precise issue involved here was recently addressed by our sister court in Norris v. State, 737 So.2d 1240 (Fla. 5th DCA 1999). We concur in the reasoning set forth in the majority’s opinion in Norris and therefore reverse and remand with directions that such unwritten policy or practice be discontinued. Although not before us at the moment, the same result *399would obtain even if such policy was reduced to an administrative order.
REVERSED and REMANDED.
BOOTH and VAN NORTWICK, JJ., CONCUR.